
	
		IB
		Union Calendar No. 539
		112th CONGRESS
		2d Session
		H. R. 4019
		[Report No. 112–737, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 14, 2012
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on
			 Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			December 31, 2012
			Reported from the Committee on
			 Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 31, 2012
			The Committee on Agriculture discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on February 14, 2012
		
		
			
		
		A BILL
		To increase employment and educational
		  opportunities in, and improve the economic stability of, counties containing
		  Federal forest land, while also reducing the cost of managing such land, by
		  providing such counties a dependable source of revenue from such land, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Federal Forests County Revenue, Schools, and Jobs Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—COUNTY, SCHOOLS, AND REVENUE TRUST FOR
				FEDERAL FOREST LAND
					Sec. 101. Definitions.
					Sec. 102. County, Schools, and Revenue
				Trust.
					Sec. 103. Opt out option.
					Sec. 104. Determination of annual revenue
				requirement and minimum sale level.
					Sec. 105. County, Schools, and Revenue Trust
				Projects.
					Sec. 106. Distribution of amounts from trust
				projects.
					Sec. 107. Payments to beneficiary counties from
				County, Schools, and Revenue Trust.
					Sec. 108. Initial payments pending
				implementation of trust projects.
					Title II—PAYMENT IN LIEU OF TAXES
				AMENDMENTS
					Sec. 201. Extension.
					Sec. 202. Inclusion in definition of payment
				law.
					Sec. 203. Congressional notification and
				publication of information.
					Title III—FOREST SERVICE RECREATION RESIDENCE
				PROGRAM
					Sec. 301. Definitions.
					Sec. 302. Cabin user fees.
					Sec. 303. Cabin transfer fees.
					Sec. 304. Right of appeal and judicial
				review.
					Sec. 305. Effect.
					Sec. 306. Regulations.
				
			ICOUNTY, SCHOOLS, AND
			 REVENUE TRUST FOR FEDERAL FOREST LAND
			101.DefinitionsIn this title:
				(1)Annual revenue
			 requirementThe term annual revenue requirement,
			 with respect to a unit of the National Forest System, means the amount equal to
			 60 percent of the average annual gross receipts derived from the unit during
			 the 20-year period beginning with fiscal year 1980, as determined under section
			 104.
				(2)Beneficiary
			 county
					(A)In
			 generalThe term beneficiary county means a
			 political subdivision of a State that, on account of containing National Forest
			 System land, was eligible to receive payments through the State under title I
			 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7111 et seq.).
					(B)Exclusion of certain
			 countiesThe term does not include a political subdivision of a
			 State that elects not to participate under section 103. A political subdivision
			 that opts out of participation may still receive payments as provided in the
			 sixth paragraph under the heading of FOREST SERVICE in the Act
			 of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500) and section 13 of the Act of
			 March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).
					(3)Catastrophic
			 eventThe term catastrophic event means an event
			 that the Secretary determines will cause or has caused severe damage to
			 National Forest System land, including severe fire, insect or disease
			 infestations, windthrow, or other extreme weather or natural disaster.
				(4)Chargeable
			 volume
					(A)In
			 generalThe term chargeable volume means only the
			 volume of timber and other forest products that is counted toward meeting the
			 allowable sale quantity of a unit of National Forest System land based on the
			 regionally applicable utilization and merchantability standards.
					(B)ExclusionThe
			 term does not include post and pole sales and personal use firewood.
					(5)Community wildfire
			 protection planThe term community wildfire protection
			 plan has the meaning given that term in section 101 of the Healthy
			 Forests Restoration Act of 2003 (16 U.S.C. 6511).
				(6)County, schools, and
			 revenue trust projectThe terms County, Schools, and
			 Revenue Trust Project and trust project mean a project
			 designated by the Secretary as a project to generate amounts to help meet the
			 annual revenue requirement.
				(7)Federal
			 landThe term Federal land means—
					(A)land within the National
			 Forest System; and
					(B)such portions of the
			 revested Oregon and California Railroad and reconveyed Coos Bay Wagon Road
			 grant land as are or may hereafter come under the jurisdiction of the
			 Department of the Interior, which have heretofore or may hereafter be
			 classified as timberlands, and power-site land valuable for timber, that shall
			 be managed, except as provided in section 3 of the Act of August 28, 1937 (50
			 Stat. 875; 43 U.S.C. 1181c), for permanent forest production.
					(8)Minimum sale
			 levelThe term minimum sale level, for a unit of
			 the National Forest System for a fiscal year, means a quantity equal to 50
			 percent of the average annual chargeable timber volume (as measured in net
			 sawtimber volume) sold from the unit during the period beginning with fiscal
			 year 1980 through fiscal year 2000, as determined under section 104.
				(9)National forest
			 systemThe term National Forest System has the
			 meaning given that term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does
			 not include the National Grasslands and land utilization projects designated as
			 National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C.
			 1010–1012).
				(10)SecretaryThe
			 term Secretary means the Secretary of Agriculture or the
			 designee of the Secretary of Agriculture.
				(11)Secretary
			 concernedThe term Secretary concerned
			 means—
					(A)the Secretary of
			 Agriculture or the designee of the Secretary of Agriculture with respect to
			 National Forest System land; and
					(B)the Secretary of the
			 Interior or the designee of the Secretary of the Interior with respect to the
			 Federal land described in paragraph (7)(B).
					(12)StateThe
			 term State includes the Commonwealth of Puerto Rico.
				(13)TrustThe
			 terms County, Schools, and Revenue Trust and
			 Trust mean the County, Schools, and Revenue Trust established in
			 the Treasury under section 102.
				(14)TrusteeThe
			 term Trustee means the Secretary, acting as the trustee of the
			 County, Schools, and Revenue Trust.
				102.County, Schools, and
			 Revenue Trust
				(a)Establishment of
			 trustThere is established in the Treasury a fund to be known as
			 the County, Schools, and Revenue Trust.
				(b)Trust
			 purposeThe purpose of the Trust is to provide a dependable
			 source of revenue for each beneficiary county containing National Forest System
			 land.
				(c)Fiduciary
			 responsibilityThe Trustee has a fiduciary responsibility to
			 beneficiary counties to use County, Schools, and Revenue Trust Projects to
			 generate amounts sufficient to satisfy the annual revenue requirement
			 established for units of the National Forest System.
				(d)Trust assets
					(1)Initial
			 depositsTo allow the transition necessary to implement this
			 title, there is hereby appropriated to the Trust, out of amounts in the
			 Treasury not otherwise appropriated, an amount equal to $875,000,000 to provide
			 payments under section 108 during fiscal years 2012 and 2013.
					(2)Portion of receipts
			 from trust projectsThere shall be credited to the Trust all
			 amounts required by section 106(a)(1) to be deposited in the Trust from County,
			 Schools, and Revenue Trust Projects.
					(e)LimitationsThe
			 assets of the Trust shall not—
					(1)be subject to garnishment
			 by, or otherwise paid to, a creditor of a beneficiary county;
					(2)be expended other than
			 for the purposes authorized in subsections (b) and (c) of section 107;
			 or
					(3)be used in lieu of or to
			 otherwise offset State funding sources for local schools, facilities, or
			 educational purposes.
					(f)ReportingNot
			 later than 90 days after the end of each fiscal year (beginning with fiscal
			 year 2014), the Secretary shall submit to Congress a report specifying the
			 deposits into, and distributions from, the Trust during the preceding fiscal
			 year.
				103.Opt out
			 option
				(a)ElectionA
			 political subdivision of a State that otherwise satisfies the definition of
			 beneficiary county may elect not to participate under this title.
				(b)Time and duration of
			 electionAn election to opt out under subsection (a) is effective
			 for a single fiscal year and must be submitted to the Secretary before the
			 start of that fiscal year.
				(c)Effect of
			 election
					(1)No trust
			 projectsNo County, Schools, and Revenue Trust Project may be
			 commenced on National Forest System land located in any political subdivision
			 that has opted out under subsection (a). Other activities on the National
			 Forest System land in the political subdivision may be carried out in
			 accordance with other laws applicable to the National Forest System
			 land.
					(2)Completion of existing
			 projectsTrust projects underway before the effective date of the
			 opt out may be completed.
					104.Determination of
			 annual revenue requirement and minimum sale levelNot later than 60 days after the date of the
			 enactment of this Act, the Secretary shall determine for each unit of the
			 National Forest System—
				(1)the annual revenue
			 requirement for the unit; and
				(2)the minimum sale level
			 for the unit.
				105.County, Schools, and
			 Revenue Trust Projects
				(a)Need for
			 projectsEffective for fiscal year 2014 and each fiscal year
			 thereafter, the Secretary shall carry out County, Schools, and Revenue Trust
			 Projects in units of the National Forest System as necessary to achieve the
			 annual revenue requirement for the unit. The Secretary is authorized and
			 encouraged to commence the implementation of trust projects before fiscal year
			 2014 to begin generating amounts for deposit in the Trust to supplement the
			 funds made available under section 102(d)(1).
				(b)Designation of
			 projects
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 Secretary may designate any project involving National Forest System land
			 (other than National Forest System land located in a political subdivision that
			 opted out under section 103) as a County, Schools, and Revenue Trust
			 Project.
					(2)Types of
			 projectsTrust projects may include a timber sale, issuance of a
			 grazing permit, issuance of a special use permit involving land use, mineral
			 development, power generation, or recreational use, and projects implementing a
			 community wildfire protection plan.
					(3)Exclusion of certain
			 land from trust projectsA trust project shall not be designated
			 on National Forest System land—
						(A)that is a component of
			 the National Wilderness Preservation System; or
						(B)on which the removal of
			 vegetation is specifically prohibited by Federal law.
						(4)Maximum number of
			 designated projectsThe maximum number of trust projects
			 designated by the Secretary for a unit of the National Forest System for a
			 fiscal year may not exceed the number of projects necessary to meet the annual
			 revenue requirement for the unit.
					(5)Standards for trust
			 projectsA County, Schools, and Revenue Trust Project shall be
			 consistent with standards and guidelines contained in the land and resource
			 management plan or land use plan for the unit of the National Forest System in
			 which the project will occur, except that the Secretary may modify such
			 standards and guidelines for a specific trust project.
					(c)Special authority To
			 respond to catastrophic eventsNotwithstanding subsection (b)(4),
			 the Secretary may designate any project conducted in response to a catastrophic
			 event as a County, Schools, and Revenue Trust Project.
				(d)Public review and
			 required environmental analysis
					(1)Public notice and
			 comment
						(A)Proposed
			 projectThe Secretary shall publish in the Federal Register
			 notice of a proposed County, Schools, and Revenue Trust Project. The public may
			 submit to the Secretary specific written comments that relate to the trust
			 project within 30 days after the date of the publication of the notice.
						(B)Final
			 decisionNot later than 120 days after the date on which notice
			 was published under subparagraph (A) with regard to a proposed County, Schools,
			 and Revenue Trust Project, and after taking into account any comments received
			 under such subparagraph, the Secretary shall designate the final trust project
			 and publish in the Federal Register notice of the final designated trust
			 project.
						(C)ObjectionsOnly
			 persons who submitted comments regarding a proposed County, Schools, and
			 Revenue Trust Project under subparagraph (A) may submit to the Secretary
			 specific written objections that relate to the final designated trust project.
			 Any objections regarding the final trust project must be submitted within 30
			 days after the date of the publication of the notice under subparagraph
			 (B).
						(2)Environmental report
			 requirement
						(A)In
			 generalExcept as provided under subparagraph (C), the Secretary
			 shall prepare an environmental report for each final designated County,
			 Schools, and Revenues Trust Project within 180 days after the date on which
			 notice was published under paragraph (1)(A) with regard to the project.
						(B)Elements of
			 reportThe environmental report for a trust project shall include
			 at a minimum the following:
							(i)To the extent the
			 Secretary considers appropriate and feasible, an evaluation of the
			 environmental impacts of the proposed project, including the effect, if any, on
			 threatened or endangered species listed under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.).
							(ii)Public comments received
			 by the Secretary regarding the project under subparagraph (A) of paragraph (1),
			 objections to the project submitted under subparagraph (C) of such paragraph,
			 and any response to the comments and objections.
							(iii)Any modifications to
			 the project to ensure that the annual revenue requirement is met.
							(C)Special deadlines for
			 projects in response to catastrophic eventIn the case of a trust
			 project proposed in response to a catastrophic event, the Secretary shall
			 complete the environmental report required by this paragraph within 30 days
			 after the date on which notice was published under paragraph (1)(A) with regard
			 to the proposed project. The Secretary shall adjust the deadlines for public
			 comments specified in subparagraphs (A) and (C) of paragraph (1) as necessary
			 to achieve the expedited reporting requirement imposed by this
			 subparagraph.
						(D)Cost to prepare
			 environmental reportThe costs to prepare the environmental
			 report for a trust project shall not exceed an amount equal to one-third of the
			 estimated value of the receipts to be generated by the trust project.
						(3)Sole means for
			 administrative reviewThe procedures provided by this subsection
			 are the sole means by which a person may seek administrative review of a
			 County, Schools, and Revenue Trust Project.
					(4)No judicial
			 reviewThere shall be no judicial review of the environmental
			 report for a County, Schools, and Revenue Trust Project.
					(e)ComplianceCompliance
			 with this section shall be deemed to be compliance with the requirements of the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601
			 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et
			 seq.), section 14 of the National Forest Management Act of 1976 (16 U.S.C.
			 472a), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the
			 Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.).
				106.Distribution of
			 amounts from trust projects
				(a)Percentage
			 distributionThe amounts derived from a County, Schools, and
			 Revenue Trust Project shall be distributed as follows:
					(1)65 percent shall be
			 deposited in the County, Schools, and Revenue Trust.
					(2)35 percent shall be
			 deposited in the general fund of the Treasury for use as provided in subsection
			 (b).
					(b)Use of funds for forest
			 service
					(1)In
			 generalAmounts deposited under subsection (a)(2) shall be
			 available, in such amounts as may be provided in advance in appropriation Acts,
			 for the Forest Service.
					(2)Funds for performance
			 based cash awardsOf the amount made available under paragraph
			 (1) for a fiscal year, the Secretary shall make available to the responsible
			 officials for units of the National Forest System up to one percent of the
			 amount for the purpose of providing performance-based cash awards under section
			 4505a of title 5, United States Code, to employees of the Forest Service who
			 assist a unit in exceeding its minimum sale level for the fiscal year.
					107.Payments to
			 beneficiary counties from County, Schools, and Revenue Trust
				(a)Distribution
			 methodAs soon as practicable at the end of each fiscal year, the
			 Secretary shall distribute all amounts that were deposited in the County,
			 Schools, and Revenue Trust from trust projects for that fiscal year to the
			 States for distribution to beneficiary counties in the manner provided by
			 section 102(c)(1) of the Secure Rural Schools and Community Self-Determination
			 Act of 2000 (16 U.S.C. 7112(c)(1)).
				(b)Use of
			 fundsThe use of amounts received by a beneficiary county under
			 this section shall be subject to subsections (c)(2) and (d) of section 102 of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7112).
				108.Initial payments
			 pending implementation of trust projects
				(a)Fiscal year
			 2012
					(1)Beneficiary
			 countiesAs soon as
			 practicable after the end of fiscal year 2012, the Secretary of Agriculture
			 shall distribute to each beneficiary county a payment equal to the amount
			 distributed to the beneficiary county for fiscal year 2010 under section
			 102(c)(1) of the Secure Rural Schools and Community Self-Determination Act of
			 2000 (16 U.S.C. 7112(c)(1)).
					(2)Counties that were
			 eligible for direct county paymentsAs soon as practicable after the end of
			 fiscal year 2012, the Secretary of the Interior shall distribute to each county
			 that received a payment for fiscal year 2010 under section 102(a)(2) of the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C.
			 7112(a)(2)) a payment equal to the amount distributed to the county for fiscal
			 year 2010 under section 102(c)(1) of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7112(c)(1)).
					(b)Fiscal year
			 2013As soon as practicable
			 at the end of fiscal year 2013, the Secretary concerned shall distribute to
			 each beneficiary county that received a payment under subsection (a)(1) and to
			 each county that received a payment under subsection (a)(2) a payment equal to
			 75 percent of the amount distributed to the county under subsection (a).
				(c)Source of
			 fundsThe amounts required to be distributed under this section
			 shall be derived from funds in the County, Schools, and Revenue Trust.
				(d)Use of
			 fundsThe distribution under
			 this section of amounts to a beneficiary county shall be subject to subsections
			 (c)(2) and (d) of section 102 of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7112). The distribution under this
			 section of amounts to a county described in subsection (a)(2) shall be subject
			 to subsection (d) of such section.
				IIPAYMENT IN LIEU OF TAXES
			 AMENDMENTS
			201.ExtensionSection 6906 of title 31, United States
			 Code, is amended by striking 2012 and inserting
			 2017.
			202.Inclusion in
			 definition of payment lawSection 6903(a)(1) of title 31, United
			 States Code, amended—
				(1)by striking
			 and at the end of subparagraph (I);
				(2)by striking the period at
			 the end of subparagraph (J) and inserting ; and; and
				(3)by adding at the end the
			 following new subparagraph:
					
						(K)title I of the Federal
				Forests County Revenue, Schools, and Jobs Act of
				2012.
						.
				203.Congressional
			 notification and publication of informationSection 6903 of title 31, United States
			 Code, is amended by adding at the end the following new subsections:
				
					(e)Congressional
				notificationThe Secretary of the Interior shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Natural Resources of the House of Representatives a list of States that have
				not submitted to the Secretary the data required to calculate payments under
				this chapter by January 15 of each year.
					(f)PublicationThe
				Secretary of the Interior shall—
						(1)publish in the Federal
				Register and on the Department of the Interior website a list of States that
				have not submitted to the Secretary the data required to calculate payments
				under this chapter by February 1 of each year; and
						(2)update the list published
				on the Department of the Interior website under paragraph (1) to reflect any
				changes in the list.
						(g)Issuance of
				paymentsNot later than May 1
				of each fiscal year, the Secretary of the Interior shall issue the payments
				authorized under this
				chapter.
					.
			IIIFOREST SERVICE
			 RECREATION RESIDENCE PROGRAM
			301.DefinitionsIn this title:
				(1)Authorization;
			 authorizeThe terms authorization and
			 authorize mean the issuance of a special use permit for the use
			 and occupancy of National Forest System land by a cabin owner under the
			 Recreation Residence Program.
				(2)CabinThe
			 term cabin means a privately built and owned recreation
			 residence and related improvements on National Forest System land that—
					(A)is authorized for private
			 use and occupancy; and
					(B)may be sold or
			 transferred between private parties.
					(3)Cabin
			 ownerThe term cabin owner means—
					(A)a person authorized by
			 the Secretary to use and to occupy a cabin; and
					(B)a trust, heir, or assign
			 of a person described in subparagraph (A).
					(4)Cabin transfer
			 feeThe term cabin transfer fee means a fee that
			 is paid to the United States on the transfer of a cabin between private parties
			 for money or other consideration that results in the issuance of a new
			 permit.
				(5)Cabin user
			 feeThe term cabin user fee means an annual fee
			 paid to the United States by a cabin owner in accordance with an authorization
			 for the use and occupancy of a cabin.
				(6)Current appraisal
			 cycleThe term current appraisal cycle means the
			 completion of Forest Service review and acceptance of—
					(A)initial typical lot
			 appraisals; and
					(B)second appraisals, if
			 ordered by cabin owners and approved by the Forest Service.
					(7)Current cabin user
			 feeThe term current cabin user fee means the most
			 recent cabin user fee, as adjusted under section 302(c).
				(8)LotThe
			 term lot means a parcel of National Forest System land on which
			 a person is authorized to build, use, occupy, and maintain a cabin.
				(9)National forest
			 systemThe term National Forest System has the
			 meaning given that term in section 11 of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609).
				(10)Recreation residence
			 programThe term Recreation Residence Program
			 means the Recreation Residence Program established under the last paragraph
			 under the heading FOREST SERVICE in the Act of March 4, 1915 (16
			 U.S.C. 497).
				(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
				(12)Typical
			 lotThe term typical lot means a cabin lot, or
			 group of cabin lots, in a tract that is selected for use in an appraisal as
			 being representative of, and that has similar value characteristics as, other
			 lots or groups of lots within the tract.
				302.Cabin user
			 fees
				(a)Payment of cabin user
			 feesCabin owners shall pay an annual cabin user fee established
			 by the Secretary in accordance with this section.
				(b)Initial cabin user
			 fees
					(1)EstablishmentThe
			 Secretary shall establish initial cabin user fees in accordance with this
			 subsection.
					(2)Assignment to value
			 tiersOn completion of the current appraisal cycle, as required
			 by paragraph (4), the Secretary shall assign each permitted lot on National
			 Forest System land to 1 of 9 tiers based on the following
			 considerations:
						(A)Before assigning the lots
			 to tiers, all appraised lot values shall be adjusted, or normalized, for price
			 changes occurring after the appraisal, in accordance with the National
			 Association of Homebuilders/Wells Fargo Housing Opportunity Index.
						(B)Second appraisal values
			 that meet Forest Service standards for approval shall supersede initial lot
			 appraisal values for the normalization and ranking process under subparagraph
			 (A).
						(C)The tiers shall be
			 established, on a national basis, according to relative lot value, with lots
			 having the lowest adjusted appraised value assigned to tier 1 and lots having
			 the highest adjusted appraised value assigned to tier 9.
						(D)The number of lots (by
			 percentage) assigned to each tier is contained in the table set forth in
			 paragraph (3).
						(E)Data from incomplete
			 appraisals may not be used to establish the fee tiers under this
			 subsection.
						(F)Until assigned to a tier
			 under this subsection, the Secretary shall assess (and may adjust annually
			 subject to clause (ii)) an interim fee for permitted cabin lots (including lots
			 with incomplete appraisals) in an amount equal to the lesser of—
							(i)$4,500; or
							(ii)the amount of the
			 current cabin user fee, as determined under the Cabin User Fee Fairness Act of
			 2000 (16 U.S.C. 6201 et seq.), which amount the Secretary may increase annually
			 by not more than 25 percent, except that the increased fee shall not exceed the
			 otherwise scheduled fee determined under the Cabin User Fee Fairness Act of
			 2000.
							(3)Amount of initial cabin
			 user feesThe initial cabin user fees, based on the assignments
			 under paragraph (2), are as follows:
						
							
								
									Fee TierApproximate Percent of Permits
					 NationallyFee
					 Amount
									
								
								
									Tier 1 8 percent$500
									
									Tier 216 percent$1,000
									
									Tier 3 20 percent$1,500
									
									Tier 4 20 percent$2,000
									
									Tier 512 percent$2,500
									
									Tier 6 8 percent$3,000
									
									Tier 76 percent$3,500
									
									Tier 8 6 percent$4,000
									
									Tier 9 4 percent$4,500.
									
								
							
						
					(4)Deadline for completion
			 of current appraisal cycleNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete the current appraisal
			 cycle.
					(5)Effective
			 dateThe initial cabin user fees required by this subsection
			 shall take effect beginning with the first calendar year beginning after the
			 completion of the current appraisal cycle.
					(c)Annual adjustments of
			 cabin user feeOnce initial cabin user fees have been assessed,
			 based on the tier assignments under subsection (b)(2), the Secretary shall use
			 changes in the Implicit Price Deflator for the Gross Domestic Product published
			 by the Bureau of Economic Analysis of the Department of Commerce, applied on a
			 5-year rolling average, to assess an annual adjustment to cabin user
			 fees.
				(d)Effect of destruction,
			 substantial damage, or loss of access
					(1)In
			 generalThe Secretary shall reduce the cabin user fee to $100 per
			 year for a cabin if—
						(A)the cabin is destroyed or
			 suffers substantial damage in an amount that is greater than 50 percent of
			 replacement cost of the cabin; or
						(B)access to the cabin is
			 significantly impaired, whether by catastrophic events, natural causes, or
			 governmental actions.
						(2)Term of reduced
			 feeThe reduced fee under paragraph (1) shall be in effect until
			 the later of—
						(A)the last day of the year
			 in which the destruction or impairment occurs; or
						(B)the date on which the
			 cabin may be lawfully reoccupied and normal access has been restored.
						303.Cabin transfer
			 fees
				(a)Payment of cabin
			 transfer feesIn conjunction with the transfer of ownership of
			 any cabin and the issuance of a new permit, the cabin owner transferring the
			 cabin shall file with the Secretary a sworn statement declaring the amount of
			 money or other value received, if any, for the transfer of the cabin.
				(b)AmountAs a condition of the issuance by the
			 Secretary of a new authorization for the use and occupancy of the cabin, the
			 cabin owner transferring the cabin shall pay to the Secretary a cabin transfer
			 fee in an amount determined as follows:
					
						
							
								Consideration Received by TransferTransfer Fee
					 Amount
								
							
							
								$0 to $250,000$1,000
								
								$250,000.01 to
					 $500,000.00$1,000 plus 5 percent of consideration in excess of
					 $250,000 up to $500,000
								
								$500,000.01 and
					 above$1,000 plus 5 percent of consideration in excess of
					 $250,000 up to $500,000 plus 10 percent of consideration in excess of
					 $500,000.
								
							
						
					
				(c)IndexThe
			 Secretary shall use changes in the Implicit Price Deflator for the Gross
			 Domestic Product published by the Bureau of Economic Analysis of the Department
			 of Commerce, applied on a 5-year rolling average, to determine and apply an
			 annual adjustment to the cabin transfer fee threshold amounts set forth in the
			 table contained in subsection (b).
				304.Right of appeal and
			 judicial review
				(a)Right of
			 appeal
					(1)In
			 generalNotwithstanding any action of a cabin owner to exercise
			 rights in accordance with section 305, the Secretary shall by regulation grant
			 to the cabin owner the right to an administrative appeal of the determination
			 of a new cabin user fee, fee tier, cabin transfer fee, or whether or not to
			 reduce a cabin user fee under section 302(d).
					(2)Applicable
			 lawAn appeal under paragraph (1) shall be pursuant to the appeal
			 process provided under subpart C of part 251 of title 36, Code of Federal
			 Regulations (or a successor regulation).
					(b)Judicial
			 review
					(1)In
			 generalA cabin owner that contests a final decision of the
			 Secretary under this title may bring a civil action in United States district
			 court.
					(2)VenueThe
			 venue for an action brought before the United States district court under this
			 subsection shall be in the Federal judicial district in which the cabin is
			 located or the permit holder resides.
					(3)Effect on
			 mediationNothing in this title precludes a person from seeking
			 mediation for an action under this title.
					305.Effect
				(a)In
			 generalNothing in this title limits or restricts any right,
			 title, or interest of the United States in or to any land or resource.
				(b)Special rule for
			 alaskaIn determining a cabin user fee in the State of Alaska,
			 the Secretary shall not establish or impose a cabin user fee or a condition
			 affecting a cabin user fee that is inconsistent with 1303(d) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
				306.RegulationsNot later than December 31, 2013, the
			 Secretary shall issue regulations to carry out this title.
			
	
		December 31, 2012
		Reported from the Committee on
		  Natural
		  Resources with an amendment
		December 31, 2012
		The Committee on Agriculture discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
